                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

TYLER JOHNSON, et al.,               :
Individually and on behalf of
similarly situated employees         :

        v.                            :    Civil Action No. DKC 18-3276

                                      :
HELION TECHNOLOGIES, INC.
                                      :

                             MEMORANDUM OPINION

        Previously pending in this employment collective action was

the joint motion for approval of acceptance of offer of judgment

and entry of judgment filed by Defendant Helion Technologies, Inc.,

and Plaintiff Tyler Johnson.       (ECF No. 45).     The court denied the

motion because the parties failed to provide any information to

support the requested attorneys’ fees and costs.           (ECF No. 46, at

7–8).    The parties then jointly filed a supplemental memorandum in

support of their joint motion for approval of acceptance of offer

of judgment and entry of judgment.         (ECF No. 50).   The issues have

been briefed, and the court now rules, no hearing being deemed

necessary.     Local Rule 105.6.          For the following reasons, the

motion, as supplemented, will be granted.

I.      Background

        Plaintiffs, Tyler Johnson and James Phelan, filed a complaint

on behalf of themselves and those that are similarly situated on

October 23, 2018.          (ECF No. 1).      The complaint alleges that
Defendant “improperly classified them as exempt employees and/or

failed to pay them overtime wages in violation of the” Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the Maryland Wage

and Hour Law (“MWHL”), Md.Code Ann., Lab. & Empl. § 3-401, et seq.;

and the Maryland Wage Payment and Collection Law (“MWPCL”), Md.

Code, Lab. & Emp. § 3-501 et seq.         (ECF No. 45-1, at 2).

     On   August   12,   2019,   Defendant’s      counsel    sent   Plaintiff

Johnson’s counsel an Offer of Judgment.            (ECF No. 45-1, at 2).

The offer proposed “to allow judgment to be entered against

Defendant, and in favor of Plaintiff Johnson, in the total amount

of $31,500.00, inclusive of attorneys[’] fees and costs, $5,250.00

of which shall be wages, $5,250.00 of which shall be liquidated

damages, and $21,000[.00] of which shall be attorneys[’] fees[.]”

(ECF No. 45-2, at 1). Plaintiff Johnson, through counsel, accepted

the offer on the same day.         (ECF No. 45-1, at 2).            Plaintiff

Johnson’s   acceptance    “indicate[d]     that    it   is   conditioned   on

[Defendant] dismissing with prejudice the action which [Defendant]

has initiated against [Plaintiff Johnson] in the Circuit Court for

Baltimore County, Helion Technologies, Inc. v. Johnson, Case No.

03-C-18-012051 (the ‘State Court Action’), and [Defendant] has

agreed to that condition.”       (Id.).




                                     2
II.   Analysis

      Judge Hazel outlined the proper interplay between the FLSA

and Rule 68 in Banegas v. Gen. Lawn Serv. Corp., No. 13-cv-3728-

GJH, 2014 WL 12740666, at *1 (D.Md. July 17, 2014):

           Federal   Rule   of  Civil   Procedure   68(a)
           instructs the court to enter judgment after
           receiving an accepted offer of judgment.
           However, the [FLSA] . . . does not permit
           settlement or compromise except with (1)
           supervision by the Secretary of Labor or (2)
           a judicial finding that the settlement
           reflects “a reasonable compromise of disputed
           issues” rather than “a mere waiver of
           statutory   rights   brought   about   by   an
           employer’s overreaching.” Lynn’s Food Stores,
           Inc. v. U.S., 679 F.2d 1350, 1354 (11th Cir.
           1982); see also Lopez v. NTI, LLC, 748
           F.Supp.2d 471 (D.Md. 2010) (explaining that
           courts    assess    FLSA    settlements    for
           reasonableness).     Accordingly, the FLSA
           modifies Rule 68(a) such that in claims filed
           under the FLSA, the court will enter judgment
           when presented with an offer and acceptance
           only after the court is satisfied that the
           settlement is a reasonable compromise.

      Although the United States Court of Appeals for the Fourth

Circuit has not directly addressed the factors to be considered in

deciding whether to approve such settlements, district courts in

this circuit typically employ the considerations set forth by the

United States Court of Appeals for the Eleventh Circuit in Lynn’s

Food Stores.     See, e.g., Duprey v. Scotts Co. LLC, 30 F.Supp.3d

404, 407-08 (D.Md. 2014); Lopez, 748 F.Supp.2d at 478.      An FLSA

settlement generally should be approved if it reflects “a fair and

reasonable resolution of a bona fide dispute over FLSA provisions.”

                                 3
Lynn’s Food Stores, 679 F.2d at 1355.          Thus, as a first step, the

bona fides of the parties’ dispute must be examined to determine

if there are FLSA issues that are “actually in dispute.”               Id. at

1354.    Then, as a second step, the terms of the proposed settlement

agreement must be assessed for fairness and reasonableness, which

requires weighing a number of factors, including:

            (1) the extent of discovery that has taken
            place; (2) the stage of the proceedings,
            including the complexity, expense and likely
            duration of the litigation; (3) the absence of
            fraud or collusion in the settlement; (4) the
            experience of counsel who have represented the
            plaintiffs; (5) the opinions of counsel. . .;
            and (6) the probability of plaintiffs’ success
            on the merits and the amount of the settlement
            in relation to the potential recovery.

Hackett v. ADF Rest. Investments, 259 F.Supp.3d 360, 365 (D.Md.

2016)     (quoting Saman v. LBDP, Inc., No. 12-cv-1083-DKC, 2013 WL

2949047,    at   *3   (D.Md.   June   13,   2013));   see   also   Duprey,   30

F.Supp.3d at 408, 409.         Finally, where a proposed settlement of

FLSA claims includes a provision regarding attorneys’ fees, the

reasonableness of the award must also “be independently assessed,

regardless of whether there is any suggestion that a ‘conflict of

interest taints the amount the wronged employee recovers under a

settlement agreement.’”        Lane v. Ko–Me, LLC, No. 10-cv-2261-DKC,

2011 WL 3880427, at *3 (Aug. 31, 2011) (citation omitted).

        The court previously determined that a bona fide dispute

exists, (ECF No. 46, at 5) and that the offer of judgment appears


                                       4
to be a fair and reasonable compromise of the parties’ bona fide

dispute (Id., at 5–6).       However, the parties failed to provide any

information to support the requested $21,000.00 attorneys’ fees

and costs.     (Id., at 7).      The court accordingly denied the joint

motion for approval of acceptance of offer of judgment without

prejudice.     (Id., at 7–8).          The parties’ supplemental briefing

addresses the joint motion’s deficiencies and the reasonableness

of the attorneys’ fees and costs may now be assessed.

      To assess “the reasonableness of the fee, courts typically

refer to the principles of the traditional lodestar method as a

guide[.]”      Hackett, 259 F.Supp.3d at 367 (internal citations

omitted).      The starting point in the lodestar calculation is

multiplying the number of hours reasonably expended by a reasonable

hourly rate.      Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235,

243 (4th Cir. 2009).        “An hourly rate is reasonable if it is ‘in

line with those prevailing in the community for similar services

by   lawyers      of   reasonably   comparable    skill,   experience,    and

reputation.’”          Duprey, 30 F.Supp.3d at 412 (quoting         Blum v.

Stenson,    465    U.S.   886,   890    n.11   (1984)).    This   court   has

established presumptively reasonable rates in Appendix B to its

Local Rules.

      The parties propose that “$21,000.00 is an appropriate amount

of attorney’s fees and costs to allocate to work performed on

behalf of [Plaintiff] Johnson in this matter.”             (ECF No. 50, at

                                        5
1).   The parties explain that “[a]t the time the [o]ffer was made,

a total of 394.43 hours were spent by Plaintiff[s’] counsel in

preparing the case, which equates to $89,975.42 in fees.”       (Id.).

The parties elaborate that when they previously negotiated a

Rule 68 offer for Plaintiff Willis, they agreed that Defendant

would pay one fourth of the fees and costs because there were four

plaintiffs in the case.    (Id., at 2).    They “agreed to abide by

the same formula[]” when “negotiating the amount of fees and costs

attributable to” Plaintiff Johnson, even though there are now only

three plaintiffs in the action and the proper calculation would be

to take one third of the fees and costs.    (Id.).   “[A] quarter of

the total fee equates to $22,493.86[]” and the parties “further

agreed to reduce the [amount] to $21,000.00.”   (Id.).   The parties

agree that “Plaintiffs’ [c]ounsel are recovering only 23.33% of

the attorney fees’ in this case, when 33.33% of fees are actually

attributable to [Plaintiff] Johnson[,]” and that “the discount is

reasonable under the circumstances.”   (Id.).

      The parties also provide “a breakdown of the attorneys and

staff who have worked on this case.”      (ECF No. 50, at 1).    They

correctly note that the hourly rates “are in line with Appendix B

of the Local Rules[.]” (Id., at 2). The supplementary information

supports the conclusion that $21,000.00 is a reasonable amount of




                                 6
attorney’s fees and costs.

III. Conclusion

     For the foregoing reasons, the joint motion for approval of

acceptance of offer of judgment and entry of judgment will be

granted.   A separate order will follow.



                                             /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                 7
